                                                                             FILED
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                                                              MAY 07 2019
                             BILLINGS DIVISION                                Clerk, U.S Courts
                                                                              District Of Montana
                                                                               Missoula Division




  UNITED STATES OF AMERICA,
                                                      CR 18-35-BLG- DLC
                        Plaintiff,

        vs.                                           ORDER

  GREGORY JOSEPH PAULSON,

                        Defendant.

      On May 31, 2018, Paulson entered into a plea agreement with the United

States of America where he agreed to forfeit $5,000 in United States currency.

The United States is now entitled to possession of the property, pursuant to 21

U.S.C. § 841(a)(l), 21 U.S.C. § 853, and Rule 32.2(b)(2), Federal Rules of

Criminal Procedure.

      ACCORDINGLY, IT IS ORDERED:

      1. That based upon the plea agreement executed in this case, the United

States is authorized and ordered to seize the following property. This property is

forfeited to the United States for disposition in accordance with the law, subject to

the provisions of to 21 U.S.C. § 853(n)(l ):

              •   $5,000 in United States currency.
      2. That the aforementioned forfeited property is to be held by the United

States in its secure custody and control.

      3. That, pursuant to 21 U.S.C. § 853(n)(l), the United States forthwith shall

publish at least once for three successive weeks in a suitable means of general

circulation notice of this order, notice of the United States' intent to dispose of the

property in such manner as the Attorney General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the above-

listed forfeited property must file a petition with the Court within thirty (30) days

of the final publication of notice or of receipt of actual notice, whichever is earlier.

This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner's alleged interest in the property, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the

petitioner's right, title, or interest in the forfeited property and any additional facts

supporting the petitioner's claim and the relief sought.

The United States may also, to the extent practical, provide direct written notice to

any person known to have alleged an interest in the property that is the subject of

the preliminary order of forfeiture, as a substitute for published notice as to those

persons so notified.
      4. That upon adjudication of all third-party interests, this Court will enter a

final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will

be addressed.

DATED this ~       day of May, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -3-
